UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1463


LANCER INSURANCE COMPANY,

                Plaintiff - Appellee,

          and

VIP LIMOUSINE SERVICES, LTD.; GLEN           M.   LEE,    d/b/a   VIP
Limousine, Ltd.; LEE JAMES CRAWFORD,

                Defendants - Appellees,

          v.

DAVID SNYDER and MARY SNYDER, Personal Representatives of
the estate of Michael C. Snyder,

                Defendants - Appellants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:11-cv-00111-GMG)


Submitted:   August 2, 2013                 Decided:     December 5, 2013


Before TRAXLER, Chief Judge,         DUNCAN,      Circuit    Judge,     and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


F. Samuel Byrer, Peter A. Pentony, LAW OFFICE OF F. SAMUEL
BYRER, PLLC, Charles Town, West Virginia, for Appellants.
Michael E. Lang, MARGOLIS EDELSTEIN, Beaver, Pennsylvania, for
Appellee Lancer Insurance Company.    Daniel R. Schuda, Karen E.
Klein, SCHUDA & ASSOCIATES, PLLC, Charleston, West Virginia, for
Appellees VIP Limousine Services, Ltd., and Glen M. Lee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Lancer       Insurance    Company       (“Lancer”)      brought         this

declaratory judgment action against VIP Limousine Service, Ltd.;

Glen M. Lee d/b/a VIP Limousine, Ltd.; and David and Mary Snyder

(“the Snyders”) as personal representatives of the estate of

their   deceased     son   Michael    C.    Snyder    (“Michael”).       In    its

action, Lancer sought a determination that it was not required

to   indemnify     Lee   Crawford    for    liability   arising    out    of   an

accident    that    occurred   when   a     vehicle   Crawford    was    driving

struck and killed Michael.            The Snyders filed a counterclaim

seeking to collect on a state-court judgment they had previously

obtained against Crawford based on his negligence in causing the

accident.      The district court granted summary judgment against

the Snyders and in favor of Lancer and the other parties.                      See

Lancer Ins. Co. v. VIP Limousine Serv., Ltd., No. 3:11-CV-111,

2013 WL 937735 (N.D. W. Va. Mar. 11, 2013).

      The Snyders now appeal.          We have reviewed the record and

have found no error.       Accordingly, we affirm on the reasoning of

the district court.         See id.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED



                                       3